Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 16 and 17, line 1, change “The method of claim 15” to “The system of claim 15”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Chanoch (2020/0016457).

As for claims 1 and 10, Ben-Chanoch discloses a method displaying a workout session, the method comprising: 
determining whether a plurality of participants are eligible to be presented on a wall of live streams of a live workout session based at least on an eligibility criteria (The user is matched with users having similar parameters such as physical fitness level and/or desired intensities [0043], [0045], [0060]. The selected users are displayed on a video wall Fig. 5, [0058]-[0061]); 
displaying a video stream of a first participant from the plurality of participants on the wall of live streams based on the determination (The selected users are displayed on a video wall Fig. 5, [0058]-[0061]).  

As for claims 2 and 11, Ben-Chanoch discloses wherein the eligibility criteria comprise one or more performance metrics (The user is matched with users having similar parameters such as physical fitness level and/or desired intensities [0043], [0045], [0060].).  

As for claims 3 and 12, Ben-Chanoch discloses wherein the eligibility criteria comprise one or more previous performance metrics (“historical information”, “past progress”; [0045], [0069]).  

As for claims 4 and 13, Ben-Chanoch discloses wherein the eligibility criteria comprise a community score of each of the plurality of participants ([0045]-[0046], [0059]).  

As for claims 9, Ben-Chanoch discloses wherein the wall of live streams comprises a plurality of live streams of participants at various remote locations ([0029], [0031]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Chanoch as applied to claim 1 above, and further in view of Yan (10827023).

As for claims 5 and 14, Ben Chanoch discloses a video stream of the first participant within a wall of live streams but fails to disclose: monitoring the video stream of the first participant to detect inappropriate activity; and removing the video stream based on detection of inappropriate activity.  
In an analogous art, Yan discloses monitoring the video stream to detect inappropriate activity; and removing the video stream based on detection of inappropriate activity (col. 4, line 62-col. 5, line 19, col. 11, lines 18-35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben Chanoch’s invention to include the abovementioned limitation, as taught by Yan, for the advantage of protecting the user from viewing explicit content.

As for claims 8 and 17, Yan discloses wherein monitoring to detect inappropriate activity comprises analyzing, using one or more AI-engines, the video stream of the first participant to identify and classify inappropriate gestures (col. 12, lines 39-56).  

Claim(s) 6-7, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Chanoch and Yan as applied to claim 5 above, and further in view of Grover (2022/0124407).

As for claims 6 and 15, Ben-Chanoch and Yan fail to disclose wherein monitoring to detect inappropriate activity comprises analyzing, using one or more AI-engines, the video stream of the first participant to identify and classify inappropriate attire.  
In an analogous art, Grover discloses wherein monitoring to detect inappropriate activity comprises analyzing, using one or more AI-engines, the video stream of the first participant to identify and classify inappropriate attire ([0077]-[0079]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben Chanoch and Yan’s invention to include the abovementioned limitation, as taught by Grover, for the advantage of protecting the user from viewing explicit content.

As for claims 7 and 16, Ben-Chanoch and Yan fail to disclose wherein monitoring to detect inappropriate activity comprises analyzing, using one or more AI-engines, the video stream of the first participant to identify and classify inappropriate images in the background of the participant's video.  
In an analogous art, Grover discloses wherein monitoring to detect inappropriate activity comprises analyzing, using one or more AI-engines, the video stream of the first participant to identify and classify inappropriate images in the background of the participant's video ([0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben Chanoch and Yan’s invention to include the abovementioned limitation, as taught by Grover, for the advantage of protecting the user from viewing explicit content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421